DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fire et al., U.S. Patent Number 10,606,824 B1, in view of McKinnon et al., U.S. Patent Publication Number 2015/0109338 A1, further in view of Piippo et al., U.S. Patent Publication Number 2013/0086077 A1.

However it is noted that Fire fails to disclose determining an object location of the object on a digital map based on the searching; determining, by the computing device, a computing device location on the digital map of the computing device with respect to the location of the object on the digital map; and rendering, by the computing device, the augmented reality digital content including the digital map as indicating the computing device location as part of the live camera feed for display by a display device.
McKinnon discloses paragraph 0032, capture image or other sensor data, that indicates an object is viewable by a user of the device, instantiate some or all of the content objects based on an association between the viewable object and the content object based on at least one or object recognition, orientation, location, etc.; paragraph 0063, recognize and identify real-world objects; searching, by the computing device, a resource for a physical location of the identified object (paragraph 0067, the recognized objects and characteristics of the environment can be associated 
	However it is noted that both Fire and McKinnon each disclose augmented reality which would include augmented content with a real world view, but fail to specifically disclose rendering, by the computing device, the augmented reality digital content including the digital map as indicating the computing device location as part of the live camera feed for display by a display device.
Piippo discloses a method implemented by a computing device, the method comprising: receiving, by the computing device, at least one digital image as part of a live camera feed identifying, by the computing device, an object included in the at least one digital image using object recognition (paragraph 0029, receive content and/or mapping information from the content mapping platform, map information stored in the map database may be created from live camera view from real world-targets; paragraph 0030, one or more media items are captured and/or retrieved and one or more objects are detected in the one or more media items; paragraph 0045, the available media content or stream can take many forms, e.g. live video feeds); (paragraph 0045, the content management enables the user to input search criteria, e.g. a content item, city, weather person, etc., and to get guidance for finding the direction where the searched content item is located in the real physical world; paragraph 0051, retrieve the one or more media 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the searching and displaying of AR content as disclosed by Fire, using location identification and object recognition to auto populate with AR content based on a location so that AR content objects could be instantiated based on object recognition within the location.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the AR as disclosed by Fire, rendering the live image view augmented with content such as a digital map or other mapping information as well as generated content as disclosed by Piippo, to get guidance for finding the direction where the searched content item is located in the real physical world with respect to a user’s current location correlated with a digital map in areas as disclosed by McKinnon paragraph 0110, to determine a location of a device located where associated AR content is set within a captured image of the real world 

Regarding claim 2, Fire discloses wherein the identifying is performed using a machine-learning model as a classifier as part of machine learning (col. 8, lines 25-31, determined that the object is not recognized based on local features or that the object is local feature-sparse, a machine learning algorithm can be applied to classify the object).

Regarding claim 3, Fire discloses wherein the resource is a digital map of a physical environment and the determining is performed by using the identified object as a search query of the digital map (col. 11, lines 50-60, a user can perform a search for information in a particular geographic location, the online directory may also include a street map identifying a location of the listing, the search can include a text-based search, or an image-based search where the user captures image data of an object and/or point of interest).

Regarding claim 4, Fire discloses wherein the identifying includes recognizing text associated with the object included in the digital image and the searching is performed using the identified text (col. 13, lines 42-46, optical character recognition can be used as a primary analysis technique, 

Regarding claim 5, it is noted that Fire discloses sign and text, see figure 3, but fails to specifically disclose wherein the object is a sign indicative of the object location with respect to the object location within physical environment 
McKinnon discloses paragraph 0069, recognized objects within the area of interest, recognized objects could be considered to be potential attachment points for AR content, examples of types of attachment points can be recognized billboards, large sections of wall, plants, floor patterns, signage, logos, structural supports, etc.; and paragraph 0079, for example, an advertiser can be shown image data of various sections of the area of interest, from these images, the advertiser can select one or more images showing a particular section of the area of interest that the advertiser wishes to use to present advertisements to the user.
Piippo discloses paragraph 0066, user may identify, by selecting, highlighting, pointing to, etc., the POI as a target of an inquiry/search for one or more content items, e.g. information, location, etc., related to the POI, the user may be presented with one or more options for associating with the POI commenting information.


Regarding claim 6, Fire discloses wherein the object is a sign indicative of a service available at the location with respect to the physical environment (figure 3, XYZ Bank, which Examiner interprets as indicative of banking service available; col. 15, lines 44-45, service could categorize a business as a café, a salon or a clothing store).
McKinnon discloses wherein the object is a sign indicative of a service available proximal to the object location with respect to the object location within the physical environment (paragraph 0079, for example, an advertiser can be shown image data of various sections of the area of interest, from these images, the advertiser can select one or more images showing a particular section of the area of interest that the advertiser wishes to use to present advertisements to the user, the AR management can then generate the view of interest corresponding to the selected section based on 

Regarding claim 7, Fire discloses wherein the service offers products or goods for sale at the location within the physical environment (figure 3).
	McKinnon discloses wherein the service offers products or goods for sale proximal to the object location within the physical environment (paragraph 0079, for example, an advertiser can be shown image data of various sections of the area of interest, from these images, the advertiser can select one or more images showing a particular section of the area of interest that the advertiser wishes to use to present advertisements to the user).
	
Regarding claims 10-14, they are rejected based upon similar rational as above.  Fire further discloses a method implemented by a computing device, the method comprising: receiving, by the computing device, at least one digital image as part of a live camera feed; identifying, by the computing device, text associated with an object included in the at least one digital image using object recognition (col. 13, lines 44-47 and lines 55-57, features, e.g. shape, size, color and text, of the point of interest can be extracted and matched against points and/or objects of interest determined in the vicinity of the user’s locations; various other techniques, e.g. OCR and 

Regarding claim 14, Fire discloses wherein the searching is performed using natural language understanding as part of machine learning (col. 9, line 54 – col. 10, line 5, deep learning techniques that can be represented in many ways, to learn tasks of interest, such as object classification and object represented in an image, machine learning techniques can be implemented at other stages of the object recognition pipeline including, vocabulary building among other stages, which Examiner interprets as natural language understanding, i.e. vocabulary building).

Regarding claims 15-20, they are rejected based upon similar rational as above.  Fire discloses a computing device comprising: a digital camera configured to generate a live stream of digital images; a display device (608, imaging element); a processing system (602, processor); and a computer-readable storage medium having instructions stored thereon (col. 21, lines 63-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fire, McKinnon in view of Piippo as applied to claim 1 above, and further in view of Llano et al., U.S. Patent Publication Number 2012/0099800 A1.

Regarding claim 8, Fire col. 14, lines 50-67, image data can be analyzed to determine visual features of a visual representation of the point of interest and/or object, image analysis can utilize deep learning as used in localization pipelines for image recognition, visual features can include, text or images on the exterior of the business, the design of the business, as well 
However it is noted that Fire, McKinnon and Piippo fail to disclose further comprising obtaining ticket information of a user associated with an event at the physical environment and configuring the AR digital content as a map from the location of the computing device to a location at the physical environment indicated by the ticket information.
Llano discloses paragraph 0018, retrieve or identify addition information associated with a location, e.g. such as a map or location information associated with data or images from the mobile device.  Llano further discloses obtaining ticket information of a user associated with an event at the physical environment and configuring the AR digital content as a map from the location of the computing device to a location at the physical environment indicated by the ticket information (paragraph 0029, obtain stadium information, a map or seating chart of the stadium or venue where the user is currently located may be retrieved from the content engine, displaying a seating chart of the stadium where the user is currently located, seating chart may be positioned to show where the user is seating, based on actual seat number entered by the user or scanned using the camera of the mobile device; may display additional information such as an overlay of 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the aspects of the interior of the business represented in the image data and street map identifying location information as disclosed by Fire, retrieving and correlating map information as disclosed by McKinnon, and further a digital map as disclosed by Piippo for correlating location information.  It further would have been obvious to include an interior of a business such as event information and map information based on seating/ticket information as disclosed by Llano, to display map locations information for exteriors, i.e. street map, and interiors, to allow a user to receive accurate information in real time for live views including live events, and to transmit relevant information useful in augmenting a user’s view of live events, locations or activities. 

Regarding claim 9, Llano further discloses further comprising obtaining ticket information of another user associated with the event at the physical environment and configuring the AR digital content as the map to also indicate a location of the other user with respect to the physical environment (paragraph 0010, user may locate a friend who is also attending the game .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1-7 and 10-20 under 102 in view of Fire have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fire, McKinnon, in view of Piippo.

Applicant argues the prior art cited Fire fails to disclose determining “an object location on a digital map” such that a “computing device location” may then be determined “with respect to the location of the object on a digital map”.  Examiner responds that Fire discloses col. 12, line 24, determine a subset of information to which to search; col. 11, lines 25-50, user requests and search queries, listings database contains information in searchable form, business names together with their addresses/locale, lines 38-40, receive search instructions and return results from the listings database and the images database; col. 11, line 50, identifying the location of the listing.  Examiner further responds McKinnon discloses paragraph 0067, the recognized objects and characteristics of the environment can be associated with particular location within the area of interest based by 
Applicant argues the identifying of the location of a point or object of interest and determining of the approximate location of a user as disclosed by Fire, fails to be used to approximate location of the user with respect to the object on a digital map.  Examiner responds, the combination of Fire in view of McKinnon would render obvious the location of a user on a digital map, as McKinnon further discloses 0067, the recognized objects and characteristics of the environment can be associated with particular location 
Applicant argues the prior art cited Fire fails to disclose generating “augmented reality digital content indicating the computing device location” on the digital map.  Examiner responds Piippo discloses paragraph 0051, determine one or more objects, location can be determined based on the location module and/or other components of the UE; paragraph 0027, mapping information includes digital maps, GPS coordinates, prerecorded views, geo-tagged data, POI data, or a combination thereof and further discloses paragraph 0051, determine one or more objects, location can be determined based on the location module and/or other components of the UE; paragraph 0027, mapping information includes digital maps, GPS coordinates, prerecorded views, geo-tagged data, POI data, or a combination thereof; and paragraph 0047, the target and related content can be depicted as a thumbnail overlaid on the user interface map a the 
Applicant argues the prior art cited fails to disclose rendering augmented reality digital content that includes the digital map as indicating the computing device location as part of the live camera feed for display.  Examiner responds Piippo discloses paragraph 0047, the target and related content can be depicted as a thumbnail overlaid on the user interface map a the location corresponding to a point of interest, affixed to the POI at a fixed 3D orientation; paragraph 0048, a live image view augmented with the content can be provided on the screen, provides a correlated prerecorded panoramic view from the selected viewpoint with content generated or retrieved from the user map and content data or the content mapping platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bilbrey, U.S. Patent Publication Number 2011/0164163 B
Bilbrey discloses live video and synchronizing layers of data including a perspective view and receiving, by the computing device, at least one digital image as part of a live camera feed identifying, by the computing device, an .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616